DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7 and 15:  It is unclear if the system positively recites the attachment or if the upskirt is intended to be used with an attachment.  If the attachment is not positively claimed it is suggested the claim read “the upskirt is configured to shield an attachment”.  It is assumed the attachment is not positively claimed and will be examined accordingly.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uno et al. (US Patent No 9,797,129) (“Uno”).

Referring to claim 10:  Uno teaches a system comprising an impervious bin skirt (item 40), the bin skirt comprising at least one section, a top portion of a first section of the bin skirt to couple to a side wall of the bin to shield a portion of a base of the bin from moisture penetration (figure 4).

Referring to claim 17:  Uno teaches all the limitations of claim 10 as noted above.  Additionally, Uno teaches a flashing (item 60) to be attached to the side wall of the bin over at least a portion of the bin skirt.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uno et al (U PGPub No 2017/0342677) (“Uno2”).

Referring to claim 18:  Uno2 teaches a method comprising: attaching an impervious bin skirt (item 10) to a bin by coupling a plurality of sections of the bin skirt to a side wall of the bin to shield a portion of a base of the bin from moisture penetration (figure 4).

Referring to claim 19:  Uno2 teaches all the limitations of claim 18 as noted above.  Additionally, Uno2 teaches attaching a flashing (item 10 upright) to the side wall of the bin, wherein at least a portion of the flashing is disposed over an upper edge of the bin skirt.

Referring to claim 20:  Uno2 teaches all the limitations of claim 19 as noted above.  Additionally, Uno2 teaches applying a waterproof sealant (item 40) between the flashing and the side wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (US Patent No 9,797,129) (“Uno”) in view of Sukup (US Patent No 4,009,520).

Referring to claim 1:  Uno teaches a bin (item 30) comprising a round side wall; and an impervious bin skirt (item 40), the bin skirt comprising at least one section, wherein a top portion of a first section of the bin skirt is attached to the side wall of the bin to shield at least a portion of a base of the bin from moisture penetration (figure 4).  Uno does not teach the bin has a conical roof.  However, Sukup teaches a conical roof (16).
	It would have been obvious to one of ordinary skill to create the device taught by Uno with a conical roof taught by Sukup in order to shed rain and snow.

Referring to claim 3:  Uno and Sukup teach all the limitations of claim 1 as noted above.  Additionally, Uno teaches wherein the first section hangs over and rests upon an edge of a concrete foundation (item 20) upon which the bin is disposed.

Referring to claim 6:  Uno and Sukup teach all the limitations of claim 1 as noted above.  Additionally, Uno teaches the bin skirt comprises a plurality of sections attached around at least a majority of a circumference of the bin (figure 5A).

Referring to claim 9:  Uno and Sukup teach all the limitations of claim 1 as noted above.  Additionally, Uno teaches a flashing (item 60) attached to the side wall of the bin over at least a portion of the bin skirt.

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno in view of Sukup and Massett et al. (US Patent No 6,122,887) (“Massett”).

Referring to claim 4:  Uno and Sukup teach all the limitations of claim 1 as noted above.  They do not teach the first section is to rest upon a concrete foundation upon which the bin is disposed but not extend to an edge of the concrete foundation. However, Massett teaches the first section (item 13) is to rest upon a concrete foundation upon which the bin is disposed but not extend to an edge of the concrete foundation (figure 1).
	It would have been obvious to one of ordinary skill to create the device taught by Uno and Sukup with the first portion extension taught by Massett in order to allow access to the foundation.

Referring to claim 5:  Uno and Sukup teach all the limitations of claim 1 as noted above.  They do not teach an impervious dam installed underneath the bin skirt and on a concrete foundation upon which the bin is disposed, the impervious dam to block moisture seeping under the bin skirt and towards the base of the bin.  However, Massett teaches an impervious dam (item 11) installed underneath the bin skirt and on a concrete foundation upon which the bin is disposed, the impervious dam to block moisture seeping under the bin skirt and towards the base of the bin.
	It would have been obvious to one of ordinary skill to create the device taught by Uno and Sukup with the dam taught by Massett in order to provide additional strength to the skirt and encourage water to flow away from the base of the bin.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno in view of Sukup and Moule (US PGPub No 2006/0032158) (“Moule”).

Referring to claim 7:  Uno and Sukup teach all the limitations of claim 1 as noted above.  They do not teach an upskirt comprising an impervious material, a top portion of the upskirt attached to the side wall of the bin at a position that is higher than the top portion of the first section of the bin skirt, the upskirt to shield an attachment to the bin from moisture.  However, Moule teaches an upskirt (item 10) comprising an impervious material, a top portion of the upskirt attached to the side wall of the bin at a position that is higher than the top portion of the first section of the bin skirt, the upskirt to shield an attachment to the bin from moisture.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Uno and Sukup with the upskirt taught by Moule in order to encourage water to drain away from the face of the building as well as allow for sheltering of additional equipment against the building.
	
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno in view of Massett.

Referring to claim 12:  Uno teaches all the limitations of claim 10 as noted above.  Uno does not teach an impervious dam to be installed underneath the bin skirt and on a concrete foundation upon which the bin is disposed.  However, Massett teaches an impervious dam (item 11) to be installed underneath the bin skirt and on a concrete foundation upon which the bin is disposed.
It would have been obvious to one of ordinary skill to create the device taught by Uno with the dam taught by Massett in order to provide additional strength to the skirt and encourage water to flow away from the base of the bin.

Referring to claim 13:  Uno and Massett teach all the limitations of claim 12 as noted above.  They do not specifically teach the impervious dam comprises a plurality of sections of metal each comprising portions that rise from the concrete foundation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the dam in multiple sections, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  Having multiple sections allows for modularity.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno in view Moule.

Referring to claim 15:  Uno teaches all the limitations of claim 10 as noted above.  Uno does not teach an upskirt comprising an impervious material, a top portion of the upskirt to couple to the side wall of the bin at a position that is higher than the top portion of the first section of the bin skirt, the upskirt to shield an attachment to the bin from moisture.  However, Moule teaches an upskirt (item 10) comprising an impervious material, a top portion of the upskirt to couple to the side wall of the bin at a position that is higher than the top portion of the first section of the bin skirt, the upskirt to shield an attachment to the bin from moisture.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Uno with the upskirt taught by Moule in order to encourage water to drain away from the face of the building as well as allow for sheltering of additional equipment against the building.

Allowable Subject Matter
Claims 2, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635